Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    580
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    614
    599
    media_image2.png
    Greyscale

	in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
Ota (US PG Pub 2012/0299402) teaches A brushless direct-current (BLDC) motor comprising: a stator assembly including a stator core (32) having an aperture extending therethrough, a plurality of stator teeth (321) radially extending outwardly from the stator core (32) and defining a plurality of slots (323) therebetween, and a plurality of stator windings (325) wound around the plurality of stator teeth (321); a  and a piloting pin having a rear portion received within the hollow portion of the elongated cylindrical member of the stator mount and a front portion received within the inner race of the motor bearing as claimed in claim 10.
	Haung et al. (US PG Pub 2015/0303753) teaches the stator 20 comprises a base 21, a stator core 26 fixed to the base 21, and a stator winding 28 wound around teeth 27 of the stator core. A circuit board 29 is mounted to the base 21 or a winding support bracket of the stator core 26. The base 21 includes a hollow sleeve 22 and a mounting block 23 disposed at one end of the sleeve 22. The mounting block 23 includes three mounting arms extending radially outwardly. A mounting hole 24 is formed at an outer end of each mounting arm, such that the stator can be 44. A bearing may be mounted in the sleeve 22, for rotatably supporting the shaft 31. Alternatively, the sleeve may form a bearing in the form of a bushing to directly support the shaft. The rotor 30 comprises an annular rotor core 63, an end plate 40 fixed to one end of the rotor core 32, the shaft 31 fixed to a rotary center of the end plate 40, and permanent magnets 50 mounted to an inner surface of the rotor core 32. The permanent magnets 50 and the teeth 27 of the stator core 26 confront each other across a small air gap. The rotor core 32 is formed by a plurality of core laminations stacked in the axial direction of the rotor. Connecting bars 33 extending in the axial direction are inserted into connecting holes formed in the core laminations to fix the core laminations together. A first end 34 of each connecting bar 33 (remote from the end plate 40) has a bar head which prevents the core laminations from becoming disengaged from the connecting bar. The other or second end 35 of each connecting bar 33 protrudes from the rotor core 32 and is fixed to the end plate 40. A wall thickness of the rotor core 32 in the radial direction is greater than an outer diameter of each connecting bar 32, but Haung et al. doesn’t teaches a piloting pin having a rear portion received within the hollow portion of the elongated cylindrical member of the stator mount and a front portion being slidingly receivable within the inner race of the motor bearing to allow the stator assembly to me modularly detachable from the outer rotor as claimed in claim 1 and a piloting pin having a rear portion received within the hollow portion of the elongated cylindrical member of the stator mount and a front portion received within the inner race of the motor bearing as claimed in claim 10.

Xu (CN 1271203) teaches  inner stator, inner stator base, an outer rotor, an external rotor pedestal support bearing, the motor rotary shaft and the rotary shaft supporting bearing, wherein: a, the inner stator, comprising an inner stator yoke and wound on the inner stator yoke of the magnet exciting coil, and set corresponding to the inner stator locating end center, of the inner stator, the inner stator base, which is provided corresponding to the motor axes (in the center of the stator) in a stator base 
Suzuki (JP2000224821) teaches a stator in which a power generating coil is wound around an annular stator core, and a cylindrical portion of a rotor yoke surrounds .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.